DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/05/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a concise explanation of relevance has not been provided for the following references not in the English language: foreign patent document cite no. 12, JPS5032018A. See MPEP 609.04(a)(III).

Claim Objections
Claims 1, 5, 12, and 15 are objected to because of the following informalities:
In claim 1, line 15 “materials” is suggested to read “material” in accordance with the singular antecedent language of “a solid phase” 
In claim 5, line 24 “silica-contained sand” and “silica-contained waste” are suggested to read “silica-containing sand” and “silica-containing waste” in accordance with the claim language of “silica-containing material” 
In claim 12, line 7 “oxygen content” is suggested to read “an oxygen content” to improve clarity
In claim 15, line 12 “wherein said obtaining” is suggested to read “wherein the step of obtaining” to improve clarity 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said silica containing material salt" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said silica-containing material" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said silica-containing material" in line 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US 5104445, hereinafter referred to as "Dubrovsky") in view of Murray et al. (US 3021209, hereinafter referred to as "Murray").
claims 1-5 and 13, Dubrovsky teaches a process for extracting precious metals from ores, the process comprising steps of contacting a finely ground, precious metal-containing ore with a solid salt to obtain an ore/salt mixture of solids, contacting the mixture of solids with a chlorine-containing gas at a temperature between 300-650 ºC, contacting the mixture with an oxygen-containing gas, and cooling to ambient temperature to obtain a solid chlorinated ore/salt mixture (Col. 2 lines 55-68, Col. 3 lines 1-2, Col. 4 lines 30-45). 
Dubrovsky teaches the precious metals being any of platinum, palladium, gold, rhodium, iridium, ruthenium, silver, and osmium (Col. 5 lines 30-34). 
Dubrovsky teaches the salt being a solid form of alkali or alkaline earth metal chlorides (Col. 5 lines 58-60)
Dubrovsky further teaches preferably adding inert solids, including silica or a mixture of silica and sand, to maintain the ore/salt mixture in a flowable form (Col. 6 lines 30-40). 
Dubrovsky discloses the precious metal recovery method as being economical (Col. 3 lines 34-40). However, Dubrovsky is silent with regards to metal recovery from spent catalysts. 
Murray teaches a method of removing platinum from platinum containing catalytic composites which have become deactivated following an extended period of use (Col. 1 lines 16-20). Murray teaches the method using an alumina-platinum composite mixed with solid aluminum chloride (Col. 3 lines 44-48). Murray further discloses that methods for recovering noble metals from catalytic composites are often uneconomic (Col. 1 lines 21-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the precious metal-containing ore starting material in the method of Dubrovsky for the used platinum catalytic composite material as taught by Murray in order to yield the predictable result of recovering platinum metal from a platinum containing 
Regarding claims 9-10, Dubrovsky teaches several examples using 10-200 grams of salt to 20 grams of precious metal-containing ore (Col. 13 lines 26-27, Col. 14 lines 9-11), suggesting a weight range of 0.5-10 kilograms of salt per each kilogram of platinum catalyst in the combined method of Dubrovsky and Murray, overlapping with the instant range of 0.05-2 kilograms of solid chlorine-containing material per each kilogram of spent catalyst, when converted. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Dubrovsky suggests using the inert solids, particularly silica, in similar amounts to the salt (Col. 6 lines 36-39 and 45-49, Col. 14 lines 9-11), rendering obvious a similarly overlapping range of silica to platinum catalyst weight ratios. 
Regarding claims 11-12, Dubrovsky teaches the oxygen-containing gas being oxygen gas (Col. 14 lines 59-60), or O2, and having between 20-100% oxygen (Col. 7 lines 51-52). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 14, Dubrovsky suggests a chlorination time from between 30-85 minutes (Col. 16 lines 47-48). 
Regarding claim 15, Dubrovsky teaches uses finely ground ore materials (Col. 6 lines 5-8), suggesting a similar grinding step of the platinum catalyst in the combined method of Dubrovsky and Murray, rendering obvious the crushing step as claimed. 


s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US 5104445, hereinafter referred to as "Dubrovsky") in view of Murray et al. (US 3021209, hereinafter referred to as "Murray") as applied to claim 1 above and as evidence by De Lloyd, Dhanlal (NPL “Standard sieves and Mesh sizes” hereinafter referred to as “De Lloyd”).
Regarding claim 6, Dubrovsky teaches the inert solids, particularly silica, having a particle size between 20-100 mesh (Col. 6 lines 43-44), or 149-841 µm, when converted (De Lloyd Pg. 3). 
Regarding claim 7, Dubrovsky is silent with regards to a surface area of the inert solids. However, in considering that Dubrovsky teaches a particulate silica material (Col. 6 line 40) with a size range falling within a size range to the instant silica material (see teaching of claim 6 above), the silica material used in the method of Dubrovsky would be expected to possess or render obvious a surface area of 50-400 m2/gr as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 8, Dubrovsky teaches the ore material being ground to a size of less than 100 mesh (Col. 6 line 5), or less than 149 µm, when converted (De Lloyd Pg. 3). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738